

116 HR 762 RS: Streamlining Energy Efficiency for Schools Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 208116th CONGRESS1st SessionH. R. 762[Report No. 116–108]IN THE SENATE OF THE UNITED STATESMarch 6, 2019Received; read twice and referred to the Committee on Energy and Natural ResourcesSeptember 19, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo amend the Energy Policy and Conservation Act to provide for the dissemination of information
			 regarding available Federal programs relating to energy efficiency
			 projects for schools, and for other purposes.
	
 1.Short titleThis Act may be cited as the Streamlining Energy Efficiency for Schools Act of 2019. 2.Coordination of energy retrofitting assistance for schoolsSection 392 of the Energy Policy and Conservation Act (42 U.S.C. 6371a) is amended by adding at the end the following:
			
				(e)Coordination of energy retrofitting assistance for schools
 (1)Definition of schoolNotwithstanding section 391(6), for the purposes of this subsection, the term school means— (A)an elementary school or secondary school (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (B)an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)));
 (C)a school of the defense dependents’ education system under the Defense Dependents’ Education Act of 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title 10, United States Code;
 (D)a school operated by the Bureau of Indian Affairs; (E)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and
 (F)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).
 (2)Establishment of clearinghouseThe Secretary, acting through the Office of Energy Efficiency and Renewable Energy, shall establish a clearinghouse to disseminate information regarding available Federal programs and financing mechanisms that may be used to help initiate, develop, and finance energy efficiency, distributed generation, and energy retrofitting projects for schools.
 (3)RequirementsIn carrying out paragraph (2), the Secretary shall— (A)consult with appropriate Federal agencies to develop a list of Federal programs and financing mechanisms that are, or may be, used for the purposes described in paragraph (2); and
 (B)coordinate with appropriate Federal agencies to develop a collaborative education and outreach effort to streamline communications and promote available Federal programs and financing mechanisms described in subparagraph (A), which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance in the Office of Energy Efficiency and Renewable Energy that States, local education agencies, and schools may use to effectively access and use such Federal programs and financing mechanisms..
	
 1.Short titleThis Act may be cited as the Streamlining Energy Efficiency for Schools Act. 2.Coordination of energy retrofitting assistance for schools (a)DefinitionsIn this section:
 (1)SchoolThe term school means— (A)an elementary school or secondary school (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (B)an institution of higher education (as defined in section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)));
 (C)a school of the defense dependents' education system under the Defense Dependents' Education Act of 1978 (20 U.S.C. 921 et seq.) or established under section 2164 of title 10, United States Code;
 (D)a school operated by the Bureau of Indian Education; (E)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); and
 (F)a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))).
 (2)SecretaryThe term Secretary means the Secretary of Energy. (b)Designation of lead agencyThe Secretary, acting through the Office of Energy Efficiency and Renewable Energy, shall act as the lead Federal agency for coordinating and disseminating information on existing Federal programs and assistance that may be used to help initiate, develop, and finance energy efficiency, renewable energy, and energy retrofitting projects for schools.
 (c)RequirementsIn carrying out coordination and outreach under subsection (b), the Secretary shall— (1)in consultation and coordination with the appropriate Federal agencies, carry out a review of existing programs and financing mechanisms (including revolving loan funds and loan guarantees) available in or from the Department of Agriculture, the Department of Energy, the Department of Education, the Department of the Treasury, the Internal Revenue Service, the Environmental Protection Agency, and other appropriate Federal agencies with jurisdiction over energy financing and facilitation that are currently used or may be used to help initiate, develop, and finance energy efficiency, renewable energy, and energy retrofitting projects for schools, and identify programs that are duplicative;
 (2)establish a Federal cross-departmental collaborative coordination, education, and outreach effort to streamline communication and promote available Federal opportunities and assistance described in paragraph (1) for energy efficiency, renewable energy, and energy retrofitting projects that enables States, local educational agencies, and schools—
 (A)to use existing Federal opportunities more effectively; and (B)to form partnerships with Governors, State energy programs, local educational, financial, and energy officials, State and local government officials, nonprofit organizations, and other appropriate entities to support the initiation of the projects;
 (3)provide technical assistance for States, local educational agencies, and schools to help develop and finance energy efficiency, renewable energy, and energy retrofitting projects—
 (A)to increase the energy efficiency of buildings or facilities; (B)to install systems that individually generate energy from renewable energy resources;
 (C)to establish partnerships to leverage economies of scale and additional financing mechanisms available to larger clean energy initiatives; or
 (D)to promote— (i)the maintenance of health, environmental quality, and safety in schools, including the ambient air quality, through energy efficiency, renewable energy, and energy retrofit projects; and
 (ii)the achievement of expected energy savings and renewable energy production through proper operations and maintenance practices;
 (4)develop and maintain a single online resource website with contact information for relevant technical assistance and support staff in the Office of Energy Efficiency and Renewable Energy for States, local educational agencies, and schools to effectively access and use Federal opportunities and assistance described in paragraph (1) to develop energy efficiency, renewable energy, and energy retrofitting projects; and
 (5)establish a process for recognition of schools that— (A)have successfully implemented energy efficiency, renewable energy, and energy retrofitting projects; and
 (B)are willing to serve as resources for other local educational agencies and schools to assist initiation of similar efforts.
 (d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the implementation of this section.September 19, 2019Reported with an amendment